Citation Nr: 1001392	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for diabetic nephropathy with hypertension. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.  He was awarded the Combat Infantry Badge and the 
Purple Heart Medal, among other decorations, for his service.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  The case was remanded for additional 
development by the Board in March 2008 and April 2009 and is 
now ready for appellate review.  


FINDINGS OF FACT

1.  Diastolic blood pressure is not predominantly 120 or 
more.

2.  The evidence does not show constant albuminuria with some 
edema or definite decrease in kidney function.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for diabetic nephropathy with hypertension are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.104, 4.115a, 4.115b, Diagnostic Codes (DCs) 7101, 7541 
(2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in July 2009 that informed the 
appellant of the information and evidence necessary to 
prevail in his claim.  

As for the duty to assist, the service treatment reports, VA 
clinical reports, and reports from VA examinations have been 
obtained.  Finally, the Veteran himself stated in February 
2009 that he had no additional evidence to present.  As there 
is no indication that there are additional records that need 
to be obtained that would assist in the adjudication of the 
claim, the duty to assist has been fulfilled.  
 
II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet App 505 (2007).

Under 38 C.F.R. § 4.115b, DC 7541 renal involvement in 
diabetes mellitus is rated as renal dysfunction.  

Renal dysfunction as set forth at 38 C.F.R. § 4.115a is rated 
as follows: 

        Renal dysfunction requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular, warrants a 100 percent rating.  

        Persistent edema and albuminuria with BUN 40 to 80 mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion due to renal dysfunction warrants 
an 80 percent rating.  

        Renal dysfunction resulting in constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101 warrants a 60 percent rating.  

        Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101 due to renal dysfunction warrants a 30 percent 
rating.  

        Albumin and casts with history of acute nephritis; or, 
hypertension due to renal dysfunction that is non-compensable 
under diagnostic code 7101 warrants a non compensable rating.   

Under 38 C.F.R. § 4.104, DC 7101, hypertension is rated as 
follows:  

        Diastolic pressure predominantly 130 or more warrants a 
60 percent rating.  

        Diastolic pressure predominantly 120 or more warrants a 
40 percent rating.  

        Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more warrants a 20 
percent rating.  

        Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control warrants a 10 percent rating.  

Notes following DC 7101 are as follows: 

Note 1:  Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm. 

Note 2:  Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation. 

Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease. 

Service connection for diabetic nephropathy with hypertension 
was granted by an August 2004 rating decision.  A 30 percent 
rating was assigned under DC 7541.  Evidence then of record 
included reports from an August 2004 VA examination that 
showed blood pressure of 130/75 with an indication that the 
Veteran was taking antihypertensive medication and that there 
was a trace of protein with urinalysis.  The diagnoses 
included arterial hypertension and early diabetic 
nephropathy, and it was the examiner's opinion that 
hypertension was more likely than not proximately due to or 
the result of diabetes mellitus with nephropathy. 

Evidence thereafter includes reports from VA outpatient 
treatment that showed blood pressure at 112/73 in September 
2004.  A May 2005 VA examination showed blood pressure 
readings of 140/80, 135/80 and 130/70 and proteinuria showing 
"borderline quantitative microalbuminuria."  The examiner 
noted that given such findings as normal serum creatinine and 
blood urea nitrogen and the absence of proliferative 
retinopathy, it was his opinion that the diagnosis of 
nephropathy was no longer supported.  A June 2006 VA eye 
examination also revealed no diabetic retinopathy, and the 
examiner stated that the Veteran's loss of vision and 
cataracts were not the result of diabetes.  Also of record 
are reports from VA outpatient treatment dated through July 
2009, with blood pressure recorded in June 2009 at 131/73 and 
121/69 in February 2009.  These reports also reflected a 
notation that the Veteran has moderate kidney disease with 
stable creatinine, normal hemoglobin and no hyperkalemia or 
acidosis.  

Review of the clinical evidence as set forth above simply 
does not reflect that the criteria for a rating in excess of 
30 percent is warranted for the Veteran's diabetic 
nephropathy with hypertension.  In this regard, it is not 
shown that this condition has produced renal dysfunction 
resulting in constant albuminuria with some edema; or, 
definite decrease in kidney function.  Moreover, the blood 
pressure readings as set forth above and contained in the 
record do not even approach those required for increased 
compensation; namely, diastolic pressure that is 
predominantly 120 or more.  Accordingly, an evaluation in 
excess of 30 percent disabling for the Veteran's service-
connected diabetic nephropathy with hypertension is not 
warranted at any time subsequent to the effective date of the 
initial rating, June 26, 2004.  See 38 C.F.R. § 3.400; 
Fenderson, supra.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals 
in question, but those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 30 percent rating currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims for an 
increased rating for diabetic nephropathy with hypertension, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for diabetic nephropathy with hypertension is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


